Citation Nr: 0505053	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  98-15 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to December 
1970, and he died  in November 1989.  The appellant is the 
veteran's surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

This case was previously before the Board, in June 2000, when 
it was remanded for further development.  For reasons 
detailed below, the Board finds it is again necessary to 
remand the claim.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and has determined that 
additional development is necessary before appellate action 
may be completed in this case.

Copies of medical records associated with the veteran's 
treatment prior to his death would be helpful in determining 
the cause of the veteran's death.  To comply with the duty to 
assist, such records, to include any slides or tissue samples 
that may have been taken in diagnosing the veteran's lung 
cancer, should be obtained.

The June 2000 remand directed the RO to procure from the 
service department either a) the results of radon testing 
referenced in the March 1991 letter from the U.S. Department 
of the Navy, for radon levels in the housing structures at 
Naval Radio Station Sugar Grove, West Virginia or b) a 
reconstructed estimate of those levels.  While some attempts 
were made to comply, there appears to have been some 
confusion on the part of the service department in supplying 
the necessary records.  Hence, a portion of the records was 
not obtained.  Therefore, the Board finds it is necessary to 
make another attempt to obtain these records.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (A remand by the Court or Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).  

There are three items concerning the veteran's exposure to 
radon during active service required to make a determination 
in this case.  Each will be discussed in turn.

1.	Test results including the 9.0 picocurie per litre 
findings in the housing complex as identified in the 
March 1991 letter from U.S. Department of the Navy 
(DON).  These are the missing test results requested 
by the June 200 remand.  The referenced March 1991 
letter clearly references tests earlier than those 
present in the claims file.  The text of the March 
1991 letter, in pertinent part, reads as follows:

[t]he Navy was in the process of making 
confirmatory measurements at Sugar Grove 
based on a single detector in one housing 
area reading slightly above the 
Environmental Protection Agency guideline 
of 4 picocuries per liter.  These 
measurements have been made and show a 
radon concentration in the 9 picocurie 
per liter range for several structures in 
this housing area.

Based on these results, the Navy has 
scheduled Sugar Grove to receive detailed 
assessment of every structure at the 
installation occupied for more than four 
hours per day.  The Communication Center 
will be tested as part of this assessment 
... We have scheduled full assessment for 
Sugar Grove in Fiscal Year 1993 (emphasis 
added).  

The test results forwarded by the service department in 
July 2003 are dated from 1989 to 1990 and 1992 to 1993.  
Results dated from 1989 to 1990 measure at less than 4.0 
except for one finding of 6.8, in building A-123.  A 
letter from DON identifies this building as one of the 
housing units, although it is not possible to determine 
this from the list of results themselves.  The appellant 
also submitted test results with a letter the DON sent 
her, dated in April 1994.  This letter notes, in 
pertinent part: "Enclosed are the results from radon 
detectors used in the assessment phase of Navy radon 
testing for non-housing structures at Naval Radio 
Statement, Sugar Grove, West Virginia (emphasis 
added)."  The enclosed test results are not dated.  It 
would appear, however, that these results are those 
contemplated as the result of testing subsequent to the 
March 1991 letter.

2.	Actual Test results showing the level of radon to 
which the veteran would have been exposed from July 
1967 through December 1970, or a dose estimate of 
same.  In order to make a determination in the 
veteran's case, it is necessary to know to what 
levels of radon he was exposed at Naval Radio Station 
Sugar Creek, West Virginia, when he was stationed 
there and a reasonable approximation of the time he 
spent in his place of work, housing, and other 
buildings on the base.  These dates, as determined by 
the National Personnel Records Center (NPRC) in 
February 1997, are from July 23, 1969 to December 31, 
1970.

3.	A dose estimate of exposure to radon throughout the 
veteran's active service.  This action, as well as 
the above, is required under the regulations.  See 
38 C.F.R. § 3.311.

Moreover, the Board finds it would be useful to know what 
building the veteran resided in while stationed at Naval 
Radio Station Sugar Grove.

Finally, the Board notes that the opinion proffered in 
October 2003 by the Chief Public Health and Environmental 
Hazards will need to be re-analyzed, particularly in light of 
the development herein requested.  The Board further requests 
the following augmentation:

?	Review of the complete claims file.
?	Clarification of the formula in paragraph 5.  Dr. Mather 
seems to indicate that there is a probability of nearly 
40 percent that the veteran's lung cancer was caused by 
his exposure to radon.
o	The Board again requests a response to the question 
posed in the June 2000 Remand, which is whether it 
is as likely as not that the radon exposure the 
veteran experienced as a result of his active 
service, including at Naval Radio Station Sugar 
Creek, was a contributor cause of death within the 
meaning of the regulations (see 38 C.F.R. 
§ 3.312(c)).
?	Consideration and discussion of other medical expert 
opinions of record including (but not limited to):
o	Dr. Gupta's August 1995 and July 1996 statement.
o	The February 1996 opinion proffered by the 
Baltimore, Maryland RO VA rating board physician, 
Dr. Chong Choon Han.  Citing the Cecil Text Book, 
19th ed., pp. 1030-1031, Dr. Han noted that a more 
than 20-fold increase of lung cancer had been 
reported in some groups of radon-exposed miners, 
most of whom also smoked, with excesses most 
pronounced for small cell anaplastic carcinomas.  
He observed that the veteran was stationed at Naval 
Radio Station Sugar Grove for 3-1/2 years.  His 
exposure was measured at levels of 9 picocuries per 
liter in housing in March 1991, and 3.9 picocuries 
per liter at the highest and zero to .5 at the 
lowest in April 1994, with levels in his work place 
at 9 in March 1991 and 1.77 in April 1994.  The 
veteran died 19 years after his discharge, at 55 
years of age.  He was a smoker.  These findings, he 
opined, created a reasonable doubt as to the origin 
of the veteran's lung cancer.  He concluded that 
service connection should therefore be granted.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for the veteran's 
cause of death, including as a result of 
exposure to radon.  In particular, the RO 
must inform the appellant: (1) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for the 
veteran's cause of death, including as a 
result of exposure to radon; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The appellant should be requested to 
identify all VA and non-VA health care 
providers who treated her husband from 
his discharge from active service in 1970 
to his death.  Of particular importance 
are records concerning his diagnosis of 
and treatment for lung cancer.  

The appellant should be informed as to 
the importance of obtaining this 
evidence.  In cases where the physicians 
may no longer be available, the records 
may be in storage.  Therefore, it would 
be useful if he could identify the 
physicians who took over the practices or 
the hospitals with which their practices 
were associated.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all pertinent records, including but not 
limited to records of treatment accorded 
the veteran at Memorial Hospital of 
Cumberland, Maryland, and by Sunil K. 
Gupta, M.D., P.A., in Cumberland, 
Maryland, including any and all tissue 
slides and samples that may yet exist.  
In addition, the RO should request copies 
of any and all inpatient and outpatient 
records, to include any and all clinical 
medical records, from the VA Medical 
Center (MC) in Baltimore, Maryland, by 
Dr. Chong Choon Han.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should request that the 
appellant provide the building number and 
street address of the housing facility 
the veteran occupied on Naval Radio 
Station Sugar Grove, West Virginia.

5.  The RO should then again request from 
the service department records of radon 
testing at Naval Radio Station Sugar 
Grove, West Virginia.  Specifically, the 
RO should request the following (see 
38 C.F.R. § 3.311):

?	Test results showing the 9.0 
picocurie per litre findings in the 
housing complex as identified in the 
March 1991 letter from DON, upon 
which the DON based the need for 
further, complete assessment which 
was subsequently completed.
?	Test results showing the level of 
radon to which the veteran would 
have been exposed from July 23, 1967 
through December 31, 1970, or a dose 
estimate of same.
?	Dose estimate showing the level of 
radon to which the veteran was 
exposed during his active duty.

If the service department can not provide 
any or all of the requested information, 
please document a negative response.

6.  When the above development has been 
completed, the RO should then again refer 
the matter to the Director, Compensation 
and Pension Service for augmentation and 
clarification of the October 2003 opinion 
by Dr. Mather.  All indicated analysis 
should be performed.  The claims folder, 
including all newly obtained evidence and 
the veteran's service medical records, 
must be sent to for review in conjunction 
with the opinion.  In addition to 
consideration of any and all newly 
obtained evidence, the RO should request 
the following:

a.	Clarification of the formula in 
paragraph 5.  Dr. Mather seems to 
indicate that there is a probability 
of nearly 40 percent that the 
veteran's lung cancer was caused by 
his exposure to radon.
i.	is this probability calculated 
on the radon the veteran was 
exposed during his near 20 years 
in service, including the 
averred high levels from July 
1967 to December 1970?
ii.	is it as likely as not that the 
radon exposure the veteran 
experienced as a result of his 
active service, including at 
Naval Radio Station Sugar Creek, 
was a contributory cause of 
death within the meaning of the 
regulations (see 38 C.F.R. 
§ 3.312(c).
b.	Consideration and discussion of other 
medical expert opinions of record 
including Dr. Gupta's August 1995 and 
July 1996 statements, Dr. Han's 
February 1996 opinion, and any other 
opinion obtained by this remand.

7.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claim for service 
connection for the veteran's cause of 
death, including as a result of exposure 
to radon, including in compliance with 
38 C.F.R. §§  3.309, 3.311, and Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  If 
the decision remains in any way adverse 
to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

